Title: Bartholomew Dandridge, Jr., to Thomas Jefferson, 23 December 1793
From: Dandridge, Bartholomew Jr.
To: Jefferson, Thomas


          
            23d Decemr 1793.
          
          By the President’s direction Bw Dandridge has the honor to return to the Secretary of
            State the papers herewith enclosed—& to inform the
            Secretary that the President agrees in opinion with him that they
            ought to be communicated to Congress, & wishes copies may be prepared for that
            purpose.
        